UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-1150



PENNSYLVANIA NATIONAL MUTUAL CASUALTY INSUR-
ANCE COMPANY,

                                                Plaintiff - Appellee,

           versus


TRIANGLE PAVING, INCORPORATED,

                                                Defendant - Appellant,

           and


EMJ CORPORATION; UNITED     STATES   FIDELITY   &
GUARANTY COMPANY,

                                                          Defendants.


CAROLINAS   AGC,    INCORPORATED;   INSURANCE
ENVIRONMENTAL LITIGATION ASSOCIATION,

                                                       Amicus Curiae.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-892-5-3-BR)


Argued:   July 10, 1997                     Decided:    July 29, 1997
Before WILKINSON, Chief Judge, HAMILTON, Circuit Judge, and NORTON,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Jay McCullam Wilkerson, BUGG & WOLF, Durham, North Caro-
lina, for Appellant.    Walter Edgar Brock, Jr., YOUNG, MOORE &
HENDERSON, P.A., Raleigh, North Carolina, for Appellee. ON BRIEF:
John B. Taylor, JOHNSON, TAYLOR, ALLISON & HORD, Charlotte, North
Carolina, for Amicus Curiae Carolinas AGC. Laura A. Foggan, Daniel
E. Troy, Alex M. Azar, II, WILEY, REIN & FIELDING, Washington,
D.C., for Amicus Curiae Insurance Association.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Pennsylvania National Mutual Casualty Insurance Company (Penn

National) brought this declaratory judgment action against Triangle

Paving, Inc. (Triangle), seeking a declaration that it was not ob-

ligated to provide insurance coverage under two insurance policies

it had issued to Triangle for damages associated with job-site run-

off (sedimentation) from a construction site.   The district court

granted summary judgment in favor of Penn National, concluding that

the job-site runoff was a "pollutant" as that term was defined in

the policies and, therefore, fell within the policies' "total

pollution" exclusions.   Triangle now appeals that decision.   Our

review of the record, the district court's opinion, and the argu-

ments of counsel have revealed that this appeal is without merit.

Accordingly, we affirm the judgment of the district court for the

reasons stated by that court in its opinion.      See Pennsylvania

National Mutual Casualty Insurance Company v. Triangle Paving,

Inc., No. 5:95-CV-892-5-3-BR (E.D.N.C. December 30, 1996).




                                                          AFFIRMED




                                3